DETAILED ACTION
This Action is a response to the reply received 1 November 2021. Claims 1, 9 and 17 are amended; no claims are added or canceled. Claims 1-3, 5-11, 13-19 and 21-24 remain pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-11, 13-19 and 21-24 are rejected under 35 U.S.C. 103 as being obvious over Siciliano et al., U.S. 2017/0316363 A1 (hereinafter referred to as “Siciliano”) and Rodriguez et al., U.S. 2018/0367484 A1 (hereinafter referred to as “Rodriguez”) in view of Davis et al., U.S. 10,783,460 B1 (hereinafter referred to as “Davis”) and Krishnan et al., U.S. 2020/0183811 A1 (hereinafter referred to as “Krishnan”), and in further view of Vidan et al., U.S. 10,466,978 B1 (hereinafter referred to as “Vidan”).

Regarding claim 1, Siciliano teaches: A computer-implemented method for developing a robotic process automation (RPA) workflow including a sequence of activities (Siciliano, e.g., ¶5, “workflow development system is described … recommend workflow steps based on information concerning a workflow under development …” Examiner’s note: the Specification defines an RPA as “a form of process automation that can be implemented to automate repetitive and/or labor-intensive tasks … prominent in the field of desktop automation and, in particular, for automating business processes” (see Spec. at ¶3). Further, “RPA is implemented by developing workflows and deploying software robots for performing activities in the workflows … RPA-enabled workflow includes one or more activities … that are selected by a user … to perform an automated task using attended and/or unattended robots” (id. at ¶4). An example is provided in FIG. 7, which displays a series of GUI windows wherein a user may design a workflow for automating certain email processing; this is similar to examples of Siciliano at FIGs. 14, 16, 18-19 and 21 wherein a user may generate a workflow for automating email , the method comprising:
	monitoring one or more activities selected for the RPA workflow (Siciliano, e.g., ¶143, “… a user is selecting a trigger step for inclusion in a new workflow under development …” See also, e.g., ¶145, “… in response to at least one interaction by the user with a particular one of the interactive graphical representations, the workflow step … is added to the workflow under development that is at least partially displayed in the GUI …”);
	identifying one or more recommended activities as candidate next activities to follow a particular activity in the sequence based on the selected predictive learning model; assigning a confidence [ranking] to each respective activity of the candidate next activities based on [user behavior] (Siciliano, e.g., ¶147, “… to assist the user in selecting an action step to follow the trigger step, interactive graphical representations associated with a new set of workflow steps selected by recommendation logic can be displayed …” See also, e.g., ¶148, “present a user with a set of recommended workflow steps that are likely to be useful and/or of interest to the user in developing fully-customized workflows …” See also, e.g., ¶144, “recommendation logic 1102 implements a ranking algorithm to assign a relevancy ranking to each of the selected workflow steps … a higher ranking correlates to a higher predicted degree of relevancy to the user …” Examiner’s note: a prediction of relevancy based on a ranking algorithm is interpreted as consistent with a predictive learning model, especially when considered in combination with dependent claim 8. Examiner further notes that the selection of a specific predictive learning model based on a performance thereof is more particularly disclosed in Krishnan, cited below) … and generating suggested next activities for selection by the user by … 2) adding one or more activities to the candidate next activities based on past activity selections of the user (Siciliano, e.g., ¶92, “Step 1204 may be performed to select workflow template(s) that are likely to be useful and/or of interest to the user …” See also, e.g., ¶96, “user information includes historical information concerning one or more actions previously performed by the user, recommendation logic 1102 may determine that a user has previously interacted with a graphical representation of a particular application or service while interacting with workflow development system 1100 …” See also, e.g., ¶118, “user information includes historical information concerning one or more actions previously performed by the user, recommendation logic 1102 may determine that the user has previously interacted with a graphical representation of a particular application or service while interacting with workflow development system 1100 … Based on such previously interaction(s), recommendation logic 1102 may select the one or more connectors … that corresponds to the particular application or service …” Examiner’s note: selecting one or more candidate recommendation items for presentation to a user is interpreted as “adding” those items to a candidate list for presentation to said user),
	training a [plurality of] predictive learning models … based on an actual selection of an activity for the sequence by a user (Siciliano, e.g., ¶87, “user information 1106 may be obtained by automatically monitoring a user’s actions when interacting with workflow development system 1100 … for example, connectors, workflow templates and workflow steps that the user has interacted with … in workflow designer GUI. These user interactions can be recorded and analyzed to help predict the types of connectors, workflow templates and workflow steps in which a user will be interested.” Examiner’s note: a user selection of one of the action steps presented as a recommendation to the user consistent with ¶¶144-148 as cited above is a user action when interacting with workflow development system and in particular a workflow 
	Siciliano does not more specifically and clearly recite that a confidence rating is assigned to each candidate next activity based on a number of users that selected the respective activity to follow the particular activity. However, Rodriguez does teach: [assigning a confidence] rating [to each candidate next activity based on] a number of users that selected the respective activity to follow the particular activity; [and generating suggested next activities based on candidate next activities and] the confidence ratings (Rodriguez, e.g., ¶287, “a plurality of suggested commands can be generated and can be ranked based on one or more predetermined criteria. For example, a ranking score [i.e. rating] for a suggested command can be based on how likely the suggested command is to be selected in response to the detected suggestion event, e.g., as indicated by the machine learning model and its training based on synthetic or actual data of prior commands received in response to prior suggestion events. In some embodiments, suggested responses can be with confidence ratings or rankings which indicate how likely that the suggested response will be selected by the user. For example, such confidence ratings can be based on prior selections by the user (or multiple users) of suggested responses provided for the same or similar suggestion events …” Examiner’s note: the prediction model of Rodriguez is likewise trained based on actual user selections of messages / actions in response to previously experienced same suggestion events (see, e.g., ¶¶310-311). Further, the disclosure of prior selections by multiple users of a particular response to a suggestion event is interpreted as et seq.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for providing tailored recommendations in a workflow development system as taught by Siciliano to provide that a confidence rating is assigned to each candidate next activity based on a number of users that selected the respective activity to follow the particular activity because the disclosure of Rodriguez shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for providing tailored recommendations to provide that a confidence rating is assigned to each candidate next activity based on a number of users that selected the respective activity to follow the particular activity for the purpose of using specific user behavior to determine a rating incorporating a likelihood that a user will select a next activity to follow a previous event and provide that user with a notification of a recommendation and a shortcut to implement one or more candidate next actions (Rodriguez, Id.).
	Siciliano in view of Rodriguez does not more particularly teach removing one or more activities from the candidate next activities based on a comparison of the confidence ratings to a threshold. However, Davis does teach: removing one or more activities from the candidate next activities based on a comparison of the confidence ratings to a threshold (Davis, e.g., 19:13-45, “itinerary determination module 222 may remove at least some of the candidate itineraries based at least in part on determined suitability scores … A suitability score below a predetermined threshold or outside of the range of suitability scores may indicate that the corresponding candidate itinerary is not likely to be of interest to the consumer. The itinerary determination module 222 may remove candidate itineraries that re not likely to be of interest to the consumer from candidate itineraries … recommendation module 120 may … recommend two or more of the top ranking itineraries …”) for the purpose of removing potential recommendation candidates from a list to present to a user based on a determination of whether that candidate is likely to be of use to the user / consumer (Davis, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for providing tailored recommendations in a workflow development system as taught by Siciliano in view of Rodriguez to provide for removing one or more activities from the candidate next activities based on a comparison of the confidence ratings to a threshold because the disclosure of Davis shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for providing tailored recommendations to provide for removing one or more activities from the candidate next activities based on a comparison of the confidence ratings to a threshold for the purpose of removing potential recommendation candidates from a list to present to a user based on a determination of whether that candidate is likely to be of use to the user / consumer (Davis, Id.).
	Siciliano in view of Rodriguez and Davis does not more specifically teach training a plurality of predictive learning models according to different types of training processes and selecting one of the plurality of predictive learning models based on a performance of the predictive learning models. However, Krishnan does teach: training a plurality of predictive learning models for [predicting a next activity in the sequence] according to different types of training processes … selecting one of the plurality of predictive learning models based on a performance of the predictive learning models … [using] the selected predictive learning model (Krishnan, e.g., ¶58, “ML model trainer is configured to automatically generate multiple different ML models for the same or similar training models for comparison. For example, different underlying ML algorithms may be trained … As another example, different training approaches may be used for training different ML models … One or more of the resulting multiple trained ML models may be selected based on factors such as, but not limited to, accuracy …” Examiner’s note: the specific use of the model to predict a next activity in the sequence has been taught by at least Siciliano, cited above) for the purpose of evaluating a plurality of ML models having different underlying algorithms and using a plurality of training methods in order to determine a most accurate ML model for use in performing machine learning (Krishnan, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for providing tailored recommendations in a workflow development system as taught by Siciliano in view of Rodriguez and Davis to provide for training a plurality of predictive learning models according to different types of training processes and selecting one of the plurality of predictive learning models based on a performance of the predictive learning models because the disclosure of Krishnan shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for providing tailored recommendations to provide for training a plurality of predictive learning models according to different types of training processes and selecting one of the plurality of predictive learning models based on a performance of the predictive learning models for the purpose of evaluating a plurality of ML models having different underlying Id.).
	Siciliano and Rodriguez in view of Davis and Krishnan do not more particularly teach retraining the predictive learning model upon receiving a selection from a user of a non-recommended activity not included in the presented suggested next activities. However, Vidan does teach: presenting the suggested next activities to the user; in response to the presenting, receiving a selection from a user of a non-recommended activity not included in the suggested next activities (Vidan, e.g., 5:11-19, “process of recommending actions, and the user accepting or rejecting the recommendations to continue building the workflow …”); and re-training the selected predictive learning model using the selected non-recommended activity (Vidan, e.g., 10:11-38, “As the user builds an analytics workflow … As a user begins each action … intelligent assistant 102 … identify and recommend highest probability next actions … user then selects an action, either from the short-listed suggestions … or from the full palette of available block templates 112, or edges to be added … Intelligent assistant 102 updates historical data 400 that annotates the Markov model …”) for the purpose of iteratively improving a model used to provide accurate recommendations to users building workflows (Vidan, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for providing tailored recommendations in a workflow development system as taught by Siciliano and Rodriguez in view of Davis and Krishnan to provide for retraining the predictive learning model upon receiving a selection from a user of a non-recommended activity not included in the presented suggested next activities because the disclosure of Vidan shows that it was known to Id.).

Claims 9 and 17 are rejected for the reasons given in the rejection of claim 1 above. Examiner notes that with respect to claim 9, Siciliano further teaches: A system (Siciliano, e.g., FIG. 23) for developing a robotic process automation (RPA) workflow including a sequence of activities (Siciliano, e.g., ¶5, “workflow development system is described … recommend workflow steps based on information concerning a workflow under development …” Examiner’s note: the Specification defines an RPA as “a form of process automation that can be implemented to automate repetitive and/or labor-intensive tasks … prominent in the field of desktop automation and, in particular, for automating business processes” (see Spec. at ¶3). Further, “RPA is implemented by developing workflows and deploying software robots for performing activities in the workflows … RPA-enabled workflow includes one or more activities … that are selected by a user … to perform an automated task using attended and/or unattended robots” (id. at ¶4). An example is provided in FIG. 7, which displays a series of GUI windows wherein a user may design a workflow for automating certain email processing; this is similar to examples of Siciliano at FIGs. 14, 16, 18-19 and 21 wherein a user may generate a workflow for automating email generation and processing using other data from a separate application), the system comprising: at least one processor (Siciliano, e.g., ¶165, disclosing processing unit 2302); and a memory storing computer instructions, which when executed by the processor, cause the system to perform operations (Siciliano, e.g., ¶167, “program modules may be stored on … ROM, or RAM … program modules may include computer program logic that is executable by processing unit 2302 to perform any or all of the functions or features …” of the disclosure of Siciliano); and with respect to claim 17, Siciliano further teaches: A computer program embodied on a non-transitory computer-readable medium (Siciliano, e.g., ¶167, “program modules may be stored on … ROM, or RAM …”), for developing a robotic process automation (RPA) workflow including a sequence of activities (Siciliano, e.g., ¶5, “workflow development system is described … recommend workflow steps based on information concerning a workflow under development …” Examiner’s note: the Specification defines an RPA as “a form of process automation that can be implemented to automate repetitive and/or labor-intensive tasks … prominent in the field of desktop automation and, in particular, for automating business processes” (see Spec. at ¶3). Further, “RPA is implemented by developing workflows and deploying software robots for performing activities in the workflows … RPA-enabled workflow includes one or more activities … that are selected by a user … to perform an automated task using attended and/or unattended robots” (id. at ¶4). An example is provided in FIG. 7, which displays a series of GUI windows wherein a user may design a workflow for automating certain email processing; this is similar to examples of Siciliano at FIGs. 14, 16, 18-19 and 21 wherein a user may generate a workflow for automating email generation and processing using other data from a separate application), the program caused to cause at least one processor to perform operations (Siciliano, e.g., ¶167, “… program modules may include computer program logic that is executable by processing unit 2302 to perform any or all of the functions or features …” of the disclosure of Siciliano).

Regarding claim 2, the rejection of claim 1 is incorporated, and Siciliano further teaches: wherein monitoring the one or more activities is performed substantially in real-time during development of the RPA workflow (Siciliano, e.g., ¶143, “… a user is selecting a trigger step for inclusion in a new workflow under development …” See also, e.g., ¶145, “… in response to at least one interaction by the user with a particular one of the interactive graphical representations, the workflow step … is added to the workflow under development that is at least partially displayed in the GUI …” and ¶147, “… to assist the user in selecting an action step to follow the trigger step, interactive graphical representations associated with a new set of workflow steps selected by recommendation logic can be displayed …” Examiner’s note: both the gathering of data regarding user interactions (monitoring) and use of that data in order to present a next recommendation (generating) are performed substantially in real-time, i.e. as the user is engaged in workflow design. See also, e.g., ¶130, describing “recommendation logic 1102 may also obtain information pertaining to at least one workflow step previously included in a workflow under development … from other logic within workflow designer that keeps track of which workflow steps are currently included in a workflow under development …” Examiner notes that the use of present tense in the context of a workflow “under development” suggests an ongoing, “real-time” collection of said data).

Regarding claim 3, the rejection of claim 1 is incorporated, and Siciliano further teaches: wherein generating suggested next activities is performed substantially in real-time during development of the RPA workflow (Siciliano, e.g., ¶143, “… a user is selecting a trigger step for inclusion in a new workflow under development …” See also, e.g., ¶145, “… in response to at least one interaction by the user with a particular one of the interactive graphical representations, the workflow step … is added to the workflow under development that is at least partially displayed in the GUI …” and ¶147, “… to assist the user in selecting an action step to follow the trigger step, interactive graphical representations associated with a new set of workflow steps selected by recommendation logic can be displayed …” Examiner’s note: both the gathering of data regarding user interactions (monitoring) and use of that data in order to present a next recommendation (generating) are performed substantially in real-time, i.e. as the user is engaged in workflow design).

Claims 10-11 and 18-19 are rejected for the reasons given in the rejections of claims 2-3 above.

Regarding claim 5, the rejection of claim 1 is incorporated, and Siciliano further teaches: wherein identifying the one or more recommended activities comprises using intelligence-based filtering to identify commonly used activities relevant to the RPA workflow (Siciliano, e.g., ¶133, “recommendation logic 1102 may be configured to select the one or more workflow steps from among the plurality of workflow steps based on a frequency of use thereof within the organization or department to which the user belongs … workflow steps may be ordered or ranked for presentation from most-frequently-used to least-frequently-used.” See also, e.g., ¶134, “select the one or more workflow steps … based on a frequency of use thereof by the one or more other users that are deemed similar to the user …” and ¶136, “user information includes historical information concerning one or more actions previously performed by the user …” Examiner’s note: ¶¶139-141 describe the additional consideration of workflow steps, including input and/or output data thereof, already added to a workflow under development, to provide a relevant recommendation to the user. In combination, the “intelligence-based filtering” 

Regarding claim 6, the rejection of claim 1 is incorporated, and Siciliano further teaches: wherein the predictive learning model is trained by: storing an inventory of commonly used activities relevant to the RPA workflow (Siciliano, e.g., FIG. 11, workflow library 118 including workflow templates 1108, connectors 1110 and workflow steps 116; note that storing all workflow steps (i.e. activities) comprises storing those steps relevant to the workflow under development (i.e., “the” workflow));
	storing an inventory of past selections of activities corresponding to a user (Siciliano, e.g., FIG. 11, user information 1106; see also, e.g., ¶¶85-89 and 133-141 describing the user historical data collected, in particular at ¶136, “user information includes historical information concerning one or more actions previously performed by the user …”); and
	updating the predictive learning model based on the commonly used activities, the past selections of activities, and the monitored one or more activities (Siciliano, e.g., ¶133, “recommendation logic 1102 may be configured to select the one or more workflow steps from among the plurality of workflow steps based on a frequency of use thereof within the organization or department to which the user belongs … workflow steps may be ordered or ranked for presentation from most-frequently-used to least-frequently-used.” See also, e.g., ¶134, “select the one or more workflow steps … based on a frequency of use thereof by the one or more other users that are deemed similar to the user …” and ¶136, “user information includes historical information concerning one or more actions previously performed by the user …” Examiner’s note: ¶¶139-141 describe the additional consideration of workflow steps, including input and/or output data thereof, already added to a workflow under development, to provide a relevant recommendation to the user. That is, in real-time, the predictive model encapsulated by the recommendation logic is considering (1) commonly used activities pertinent to the user, user’s organization and/or user’s department as well as other similar users, (2) user selections of activities and/or connectors and (3) activities presently included in a workflow under development. The model is therefore “trained” in that it is updated in real-time based on up-to-date user and workflow data and comprises at least a ranking algorithm).

Regarding claim 7, the rejection of claim 6 is incorporated, and Siciliano further teaches: wherein the monitored one or more activities are activities being selected substantially in real-time during development of the RPA workflow (Siciliano, e.g., ¶143, “… a user is selecting a trigger step for inclusion in a new workflow under development …” See also, e.g., ¶145, “… in response to at least one interaction by the user with a particular one of the interactive graphical representations, the workflow step … is added to the workflow under development that is at least partially displayed in the GUI …” and ¶147, “… to assist the user in selecting an action step to follow the trigger step, interactive graphical representations associated with a new set of workflow steps selected by recommendation logic can be displayed …” Examiner’s note: both the gathering of data regarding user interactions (monitoring) and use of that data in order to present a next recommendation (generating) are performed substantially in real-time, i.e. as the user is engaged in workflow design. See also, e.g., ¶130, describing “recommendation logic 1102 may also obtain information pertaining to at least one workflow step previously included in a workflow under development … from other logic within workflow designer that keeps track of which workflow steps are currently included in a workflow under development …” Examiner notes that the use of present tense in the context of a workflow “under development” suggests an ongoing, “real-time” collection of said data).

Regarding claim 8, the rejection of claim 7 is incorporated, and Siciliano further teaches: wherein the predictive learning model is an artificial intelligence model selected from the group consisting of a filtering model, a deep learning model, and a ranking model (Siciliano, e.g., ¶147, “… to assist the user in selecting an action step to follow the trigger step, interactive graphical representations associated with a new set of workflow steps selected by recommendation logic can be displayed …” See also, e.g., ¶148, “present a user with a set of recommended workflow steps that are likely to be useful and/or of interest to the user in developing fully-customized workflows …” See also, e.g., ¶144, “recommendation logic 1102 implements a ranking algorithm to assign a relevancy ranking to each of the selected workflow steps … a higher ranking correlates to a higher predicted degree of relevancy to the user …” Examiner’s note: a prediction of relevancy based on a ranking algorithm is interpreted as consistent with a predictive learning model comprising a ranking model. Examiner further notes that implementing a ranking model is consistent with a model selected from a group consisting of a ranking model and two other options. Note also that ¶¶139-141 describe the additional consideration of workflow steps, including input and/or output data thereof, already added to a workflow under development, to provide a relevant recommendation to the user. In combination, the “intelligence-based filtering” is the algorithmic, predictive use of historical user information regarding the generation of a plurality of workflows to present to the user a ranked list of most-

Claims 13-16 and 21-24 are rejected for the reasons given in the rejections of claims 5-8 above.

Response to Arguments
In the Remarks, Applicants Argue: (1) The amendments to the independent claims distinguish over the combination of references, and therefore place the claims in condition for allowance. (2) The rejection is based on hindsight reconstruction, and Rodriguez, Davis and Krishnan have “little in relation to development of RPA workflows” (Resp. at 11-12).

Examiner’s Response: (1) In view of the amendments, Examiner newly cites to Vidan, and maintains the rejections under the new grounds set forth in full above. (2) Examiner notes that "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper" (MPEP § 2145(X)(A), internal citations omitted). Further, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention) (MPEP § 2141.01(a)(I), internal citations omitted). While the additional references do not lie exclusively in the field of RPA workflow design, each addresses one or more problems to be 
	In view of the foregoing, Examiner maintains the rejections under the new grounds set forth in full above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner has identified particular references contained in the prior art of record within the body of this action for the convenience of Applicant.  Although the citations made are representative of the teachings in the art and are applied to the specific limitations within the 
Examiner respectfully requests that, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist Examiner in prosecuting the application.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Examiner interviews are available via telephone and video conferencing using a USPTO-supplied web-based collaboration tool. Applicant is encouraged to submit an Automated Interview Request (AIR) which may be done via https://www.uspto.gov/patent/uspto-automated-interview-request-air-form, or may contact Examiner directly via the methods below.
Any inquiry concerning this communication or earlier communication from Examiner should be directed to Andrew M. Lyons, whose telephone number is (571) 270-3529, and whose fax number is (571) 270-4529.  The examiner can normally be reached Monday to Friday from 10:00 AM to 6:00 PM EST.            If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Wei Zhen, can be reached at (571) 272-3708.  The fax number for the organization where this (571) 273-8300.            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191